DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious a receiver, comprising: 
processing circuitry configured to 
receive low layer signaling (LLS) data that is service-independent, the LLS data includes location information of communication signaling data, 
in response to receiving a selected service for display, 
acquire broadcast signaling data of the selected service distributed via broadcast, 
when information included in the broadcast signaling data indicates that the communication signaling data of the selected service is available over the Internet, acquire, based on the location information indicated in the LLS data, the communication signaling data, the communication signaling data includes service layer signaling (SLS) data that is service-based signaling data, 
receive a video stream and a first audio stream as broadcast components and a second audio stream as a communication component of the selected service, and 
control reproduction of the broadcast component components and the communication component of the selected service on the basis of the broadcast signaling data or the communication signaling data.
Kwak[1] et al. (US 2014/0120861), Kwak[2] et al. (US 2017/0054520), Hirota et al. (US 2012/0079550), Lee et al. (US 2017/0373776), Kim et al. (US 2014/0047496), and Youm et al. (US 2007/0006265) are the closest prior art relating to the Applicant's claimed invention. 
Kwak[1] discloses a method for processing a broadcast signal in a transmitting system that transmits an emergency alert message through a mobile broadcast network comprises the steps of: RS-CRC encoding of mobile service data containing an emergency alert message so as to generate an RS frame that belongs to an ensemble; dividing the RS frame into a plurality of RS frame portions; mapping the plurality of RS frame portions to data groups and inserting one FIC segment, TPC data, and a plurality of base data streams into each data group; trellis-encoding the data of the data groups; and transmitting a broadcast signal comprising the trellis-encoded data. At least one of either a FIC segment header contained in the FIC segment or the TPC data includes wake-up indication information for compulsorily placing a broadcast receiver into an active mode depending on the level of seriousness of the emergency alert message.
Kwak[2] discloses a method of transmitting a broadcast signal. The method of transmitting a broadcast signal according to the present invention proposes a system capable of supporting a next-generation service in an environment that supports next-generation hybrid broadcasting which uses a terrestrial broadcast network and an Internet protocol network. In addition, the method proposes an efficient signaling scheme that can embrace both the terrestrial broadcast network and the Internet protocol network in an environment that supports next-generation hybrid broadcasting.
Hirota discloses a broadcast transmitter includes a generator and a transmitter. The generator generates service information including event information table information that describes format information indicating the format of distribution content corresponding to broadcast content distributed via a communication network. The transmitter multiplexes the service information into a transport stream and transmits the transport stream.
Lee discloses a broadcast receiver receives a packetized stream. The broadcast receiver extracts display time information from a header of the packetized stream, and extracts trigger information including a target object identifier from a payload of the packetized stream. The broadcast receiver recognizes the type of the trigger information. If the trigger information is of the preparation trigger type, the broadcast receiver acquires information on the location of the file which belongs to the target object identifier.
Kim discloses a method of processing a broadcast signal including an interactive broadcast service at a transmitter is disclosed. The method comprises generating an parameter table containing metadata about applications and interactive broadcast events targeted to the applications, dividing the parameter table into a plurality of parameter blocks, inserting each of the parameter blocks into each of a plurality of parameter table sections, generating a trigger which is a signaling element to identify signaling and establish timing of playout of the interactive broadcast events, inserting the trigger into a closed caption channel of the broadcast signal, transmitting the broadcast signal including the closed caption channel and a specific channel carrying the plurality of parameter table sections, wherein the trigger includes location information specifying a location of the parameter table in the broadcast signal.
Youm discloses a method for providing a location guide service for a place related to a broadcasting program by using electronic program guide (EPG) data and a broadcasting receiver for the method are provided. The method includes: decoding EPG data including location information of at least one place related to each broadcasting program; outputting the decoded electronic program guide data; detecting location information of at least one place related to the selected broadcasting program in the decoded electronic program guide data; and outputting the detected location information. The method may further include detecting and outputting a shortest path between the current location of a broadcasting receiver and a place related to the selected broadcasting program, based on the detected location information, the current location information of the broadcasting receiver, and traffic information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 8, the prior art of record fails to disclose singly or incombination or render obvious a reception method in a receiver, the method comprising:
receiving, by processing circuitry, low layer signaling (LLS) data that is service-independent that includes location information of communication signaling data;
in response to receiving a selected service for display,
acquiring, by the processing circuitry, broadcast signaling data of the selected service distributed via broadcast; 
when information included in the broadcast signaling data indicates that the communication signaling data of the selected service is available over the Internet,
acquiring, by the processing circuitry and based on the location information indicated in the LLS data, the communication signaling data in which the communication signaling data includes service layer signaling (SLS) data that is service-based signaling data;
receiving, by the processing circuitry, a video stream and a first audio stream as broadcast components and a second audio stream as a communication component of the selected service, and
controlling, by the processing circuitry, reproduction of the broadcast components and the communication component of the selected service on the basis of the broadcast signaling data or the communication signaling data.
Kwak[1] et al. (US 2014/0120861), Kwak[2] et al. (US 2017/0054520), Hirota et al. (US 2012/0079550), Lee et al. (US 2017/0373776), Kim et al. (US 2014/0047496), and Youm et al. (US 2007/0006265) are the closest prior art relating to the Applicant's claimed invention. 
Kwak[1] discloses a method for processing a broadcast signal in a transmitting system that transmits an emergency alert message through a mobile broadcast network comprises the steps of: RS-CRC encoding of mobile service data containing an emergency alert message so as to generate an RS frame that belongs to an ensemble; dividing the RS frame into a plurality of RS frame portions; mapping the plurality of RS frame portions to data groups and inserting one FIC segment, TPC data, and a plurality of base data streams into each data group; trellis-encoding the data of the data groups; and transmitting a broadcast signal comprising the trellis-encoded data. At least one of either a FIC segment header contained in the FIC segment or the TPC data includes wake-up indication information for compulsorily placing a broadcast receiver into an active mode depending on the level of seriousness of the emergency alert message.
Kwak[2] discloses a method of transmitting a broadcast signal. The method of transmitting a broadcast signal according to the present invention proposes a system capable of supporting a next-generation service in an environment that supports next-generation hybrid broadcasting which uses a terrestrial broadcast network and an Internet protocol network. In addition, the method proposes an efficient signaling scheme that can embrace both the terrestrial broadcast network and the Internet protocol network in an environment that supports next-generation hybrid broadcasting.
Hirota discloses a broadcast transmitter includes a generator and a transmitter. The generator generates service information including event information table information that describes format information indicating the format of distribution content corresponding to broadcast content distributed via a communication network. The transmitter multiplexes the service information into a transport stream and transmits the transport stream.
Lee discloses a broadcast receiver receives a packetized stream. The broadcast receiver extracts display time information from a header of the packetized stream, and extracts trigger information including a target object identifier from a payload of the packetized stream. The broadcast receiver recognizes the type of the trigger information. If the trigger information is of the preparation trigger type, the broadcast receiver acquires information on the location of the file which belongs to the target object identifier.
Kim discloses a method of processing a broadcast signal including an interactive broadcast service at a transmitter is disclosed. The method comprises generating an parameter table containing metadata about applications and interactive broadcast events targeted to the applications, dividing the parameter table into a plurality of parameter blocks, inserting each of the parameter blocks into each of a plurality of parameter table sections, generating a trigger which is a signaling element to identify signaling and establish timing of playout of the interactive broadcast events, inserting the trigger into a closed caption channel of the broadcast signal, transmitting the broadcast signal including the closed caption channel and a specific channel carrying the plurality of parameter table sections, wherein the trigger includes location information specifying a location of the parameter table in the broadcast signal.
Youm discloses a method for providing a location guide service for a place related to a broadcasting program by using electronic program guide (EPG) data and a broadcasting receiver for the method are provided. The method includes: decoding EPG data including location information of at least one place related to each broadcasting program; outputting the decoded electronic program guide data; detecting location information of at least one place related to the selected broadcasting program in the decoded electronic program guide data; and outputting the detected location information. The method may further include detecting and outputting a shortest path between the current location of a broadcasting receiver and a place related to the selected broadcasting program, based on the detected location information, the current location information of the broadcasting receiver, and traffic information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 9, the prior art of record fails to disclose singly or incombination or render obvious a transmitter comprising: 
processing circuitry configured to
generate low layer signaling (LLS) data that is that includes location information of communication signaling data of one or more services,
generate broadcast signaling data for each of the one or more services including information indicating whether the communication signaling data for the respective service is available over the Internet, and
transmit a video stream and a first audio stream as broadcast components, a second audio stream as a communication component, and the LLS data and the broadcast signaling data to a receiver,
wherein, when the information indicates the communication signaling data for a selected service is available over the Internet, reproduction of the broadcast components and the communication component of the selected service is controlled in the receiver on the basis of the broadcast signaling data, the communication signaling data acquired based on the location information indicated in the LLS data, and the capability information included in the LLS data, the communication signaling data includes service layer signaling (SLS) data that is service-based signaling data.
Kwak[1] et al. (US 2014/0120861), Kwak[2] et al. (US 2017/0054520), Hirota et al. (US 2012/0079550), Lee et al. (US 2017/0373776), Kim et al. (US 2014/0047496), and Youm et al. (US 2007/0006265) are the closest prior art relating to the Applicant's claimed invention. 
Kwak[1] discloses a method for processing a broadcast signal in a transmitting system that transmits an emergency alert message through a mobile broadcast network comprises the steps of: RS-CRC encoding of mobile service data containing an emergency alert message so as to generate an RS frame that belongs to an ensemble; dividing the RS frame into a plurality of RS frame portions; mapping the plurality of RS frame portions to data groups and inserting one FIC segment, TPC data, and a plurality of base data streams into each data group; trellis-encoding the data of the data groups; and transmitting a broadcast signal comprising the trellis-encoded data. At least one of either a FIC segment header contained in the FIC segment or the TPC data includes wake-up indication information for compulsorily placing a broadcast receiver into an active mode depending on the level of seriousness of the emergency alert message.
Kwak[2] discloses a method of transmitting a broadcast signal. The method of transmitting a broadcast signal according to the present invention proposes a system capable of supporting a next-generation service in an environment that supports next-generation hybrid broadcasting which uses a terrestrial broadcast network and an Internet protocol network. In addition, the method proposes an efficient signaling scheme that can embrace both the terrestrial broadcast network and the Internet protocol network in an environment that supports next-generation hybrid broadcasting.
Hirota discloses a broadcast transmitter includes a generator and a transmitter. The generator generates service information including event information table information that describes format information indicating the format of distribution content corresponding to broadcast content distributed via a communication network. The transmitter multiplexes the service information into a transport stream and transmits the transport stream.
Lee discloses a broadcast receiver receives a packetized stream. The broadcast receiver extracts display time information from a header of the packetized stream, and extracts trigger information including a target object identifier from a payload of the packetized stream. The broadcast receiver recognizes the type of the trigger information. If the trigger information is of the preparation trigger type, the broadcast receiver acquires information on the location of the file which belongs to the target object identifier.
Kim discloses a method of processing a broadcast signal including an interactive broadcast service at a transmitter is disclosed. The method comprises generating an parameter table containing metadata about applications and interactive broadcast events targeted to the applications, dividing the parameter table into a plurality of parameter blocks, inserting each of the parameter blocks into each of a plurality of parameter table sections, generating a trigger which is a signaling element to identify signaling and establish timing of playout of the interactive broadcast events, inserting the trigger into a closed caption channel of the broadcast signal, transmitting the broadcast signal including the closed caption channel and a specific channel carrying the plurality of parameter table sections, wherein the trigger includes location information specifying a location of the parameter table in the broadcast signal.
Youm discloses a method for providing a location guide service for a place related to a broadcasting program by using electronic program guide (EPG) data and a broadcasting receiver for the method are provided. The method includes: decoding EPG data including location information of at least one place related to each broadcasting program; outputting the decoded electronic program guide data; detecting location information of at least one place related to the selected broadcasting program in the decoded electronic program guide data; and outputting the detected location information. The method may further include detecting and outputting a shortest path between the current location of a broadcasting receiver and a place related to the selected broadcasting program, based on the detected location information, the current location information of the broadcasting receiver, and traffic information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 16, the prior art of record fails to disclose singly or incombination or render obvious a transmission method in a transmitter, comprising:
generating, by processing circuitry, low layer signaling (LLS) data that includes location information of communication signaling data of one or more service;
generating, by the processing circuitry, broadcast signaling data for each of the one or more services including information indicating whether the communication signaling data for the respective service is available over the Internet; and
transmitting, by the processing circuitry, a video stream and a first audio stream as broadcast components, a second audio stream a communication component, and the LLS data and the broadcast signaling data to a receiver,
wherein, when the information indicates the communication signaling data for a selected service is available over the Internet, reproduction of the broadcast component components and the communication component of the selected service is controlled in the receiver on the basis of the broadcast signaling data, the communication signaling data acquired based on the location information indicated in the LLS data, and the capability information included in the LLS data, the communication signaling data includes service layer signaling (SLS) data that is service-based signaling data.
Kwak[1] et al. (US 2014/0120861), Kwak[2] et al. (US 2017/0054520), Hirota et al. (US 2012/0079550), Lee et al. (US 2017/0373776), Kim et al. (US 2014/0047496), and Youm et al. (US 2007/0006265) are the closest prior art relating to the Applicant's claimed invention. 
Kwak[1] discloses a method for processing a broadcast signal in a transmitting system that transmits an emergency alert message through a mobile broadcast network comprises the steps of: RS-CRC encoding of mobile service data containing an emergency alert message so as to generate an RS frame that belongs to an ensemble; dividing the RS frame into a plurality of RS frame portions; mapping the plurality of RS frame portions to data groups and inserting one FIC segment, TPC data, and a plurality of base data streams into each data group; trellis-encoding the data of the data groups; and transmitting a broadcast signal comprising the trellis-encoded data. At least one of either a FIC segment header contained in the FIC segment or the TPC data includes wake-up indication information for compulsorily placing a broadcast receiver into an active mode depending on the level of seriousness of the emergency alert message.
Kwak[2] discloses a method of transmitting a broadcast signal. The method of transmitting a broadcast signal according to the present invention proposes a system capable of supporting a next-generation service in an environment that supports next-generation hybrid broadcasting which uses a terrestrial broadcast network and an Internet protocol network. In addition, the method proposes an efficient signaling scheme that can embrace both the terrestrial broadcast network and the Internet protocol network in an environment that supports next-generation hybrid broadcasting.
Hirota discloses a broadcast transmitter includes a generator and a transmitter. The generator generates service information including event information table information that describes format information indicating the format of distribution content corresponding to broadcast content distributed via a communication network. The transmitter multiplexes the service information into a transport stream and transmits the transport stream.
Lee discloses a broadcast receiver receives a packetized stream. The broadcast receiver extracts display time information from a header of the packetized stream, and extracts trigger information including a target object identifier from a payload of the packetized stream. The broadcast receiver recognizes the type of the trigger information. If the trigger information is of the preparation trigger type, the broadcast receiver acquires information on the location of the file which belongs to the target object identifier.
Kim discloses a method of processing a broadcast signal including an interactive broadcast service at a transmitter is disclosed. The method comprises generating an parameter table containing metadata about applications and interactive broadcast events targeted to the applications, dividing the parameter table into a plurality of parameter blocks, inserting each of the parameter blocks into each of a plurality of parameter table sections, generating a trigger which is a signaling element to identify signaling and establish timing of playout of the interactive broadcast events, inserting the trigger into a closed caption channel of the broadcast signal, transmitting the broadcast signal including the closed caption channel and a specific channel carrying the plurality of parameter table sections, wherein the trigger includes location information specifying a location of the parameter table in the broadcast signal.
Youm discloses a method for providing a location guide service for a place related to a broadcasting program by using electronic program guide (EPG) data and a broadcasting receiver for the method are provided. The method includes: decoding EPG data including location information of at least one place related to each broadcasting program; outputting the decoded electronic program guide data; detecting location information of at least one place related to the selected broadcasting program in the decoded electronic program guide data; and outputting the detected location information. The method may further include detecting and outputting a shortest path between the current location of a broadcasting receiver and a place related to the selected broadcasting program, based on the detected location information, the current location information of the broadcasting receiver, and traffic information.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090069029 A1	Guvenc; Ismail et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        6/17/2022